DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 has been considered by the examiner.
 
Response to Amendment
The amendment of 08/02/2022 has been entered.
Claims 1, 16, and 17 are amended due to the Applicant's amendment of 08/02/2022.  
Claims 1–8 and 11–20 are pending.

The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 in view of Kim et al. WO-2011/081451-A2 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/28/2022.  The rejection is withdrawn.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 in view of Park KR-20120116282-A as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/28/2022.  The rejection is withdrawn.
The rejection of claims 1–8, 11–15, 18–20 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 in view of Shiga et al. US-20100292450-A1 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/28/2022.  The rejection is withdrawn.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 47–48 of the reply dated 08/02/2022 with respect to the rejection of claim 16 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant's argues bridging pages 47–48 of the reply that claim 16 is amended to cancel Compound A-189 and as such the prior art no longer discloses every limitation recited in the claim.
Examiner's response -- As set forth in the new grounds of rejection below, Kim et al. WO-2011081451-A2, teaches compounds including compound Inv A-32, which corresponds to claimed compound A-186.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on page 48 of the reply dated 08/02/2022 with respect to the rejection of claim 17 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 48 that of the reply that claim 17 is amended to cancel Compound B-104 and as such the prior art no longer discloses every limitation recited in the claim.
Examiner's response --  As set forth in the new grounds of rejection below, Adamovich teaches additional compounds including compound 40 where X is S, which corresponds to the claimed Compound B-116.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 49–50 of the reply dated 08/02/2022 with respect to the rejection of claims 1–8, 11–15, and 18–20 under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 ("Adamovich") in view of Shiga et al. US-20100292450-A1 ("Shiga") as set forth in the previous Office have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 49 that one of ordinary skill in the art would not be motivated to combine the Shiga reference with the Adamovich reference, as the compounds disclosed in the Shiga reference are not described as being for use in a light emitting device and thus without undue experimentation and without hindsight reconstruction, one of ordinary skill in the art would not know that a functional equivalence would actually exist between a pyridinylene group and a pyrazinylene group for compounds that are used in the manufacture of an emission layer in a light emitting device.
Examiner's response -- While Shiga does not specifically teach compounds for use as host materials in an organic light-emitting device, Shiga teaches an organic compound with high solubility in nonpolar solvents (¶ [0017]) comprising a connecting group joining two moieties of the compound (¶ [0018]), and teaches examples of the lowly polar aromatic connecting groups include a pyridine ring, a quinoline ring, isoquinoline ring, quinoxaline ring, carbazole ring, among others (¶ [0020]).  Adamovich teaches compounds for use as host materials that offer improved film formation in a light-emitting device and teaches that in particular, materials offering improved fabrication have a combination of polar and non-polar rings in the compound, of which a central pyridine ring and a benzo-fused thiophene and triphenylene, or benzofuran and triphenylene are examples (¶ [0067]).  Therefore, the teaches of Shiga are relevant to particular problem of identifying moieties that act a lowly polar connecting groups in an organic compound to improve fabrication and one of ordinary skill in the art would have been motivated apply the teachings of the Shiga reference to substitute one known lowly polar aromatic connecting group for another in the compound of the Adamovich reference. Additionally it is noted that the compounds of Shiga are for use in display materials (¶ [0001]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on pages 49–50 that claim 1 is amended to cancel the subject matter of Formula 7-5 and 7-7 and as such the prior art no longer discloses every limitation recited in the claim.
Examiner's response -- As set forth in the new grounds of rejection below, Adamovich in view of Shiga teaches a first compound of the claimed Formula 1 wherein RET is a group represented by one of claimed Formulae 7-11 to 7-23 and 7-27 in view of the teachings of Shiga.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 ("Adamovich") in view of Kim et al. WO-2011/081451-A2, see machine translation referred to herein (hereafter "Kim").
Regarding claim 16, Adamovich teaches an organic light emitting device (OLED) of Example Device #1 (¶ [0102]) comprising an anode, a cathode, and an emissive layer, wherein the emissive layer is a four-component emissive layer comprising: compound G1 
    PNG
    media_image1.png
    243
    257
    media_image1.png
    Greyscale
 (FIG. 11) as a phosphorescent dopant; compound H1-2 as a first host compound; compound H2 
    PNG
    media_image2.png
    207
    264
    media_image2.png
    Greyscale
 (FIG. 11) as a second host compound; and compound E1 as a third host compound (¶ [0102]).

Adamovich does not specifically exemplify a device as above wherein the co-host is a compound that meets the claimed first compound selected from Compounds A-108, A-114 to A-116, A-119, A-120, A-123 to A-132, A-146 to A-118, A-190 to A-205, and A-210 to A-215.  However, Adamovich teaches generally that the second and third host compounds may be triphenylene-containing compound (¶ [0061]).
Kim teaches a compound of general formula (1) for use in the emission layer of an organic EL device as a host for a phosphorescent dopant (¶ [151]) and teaches specific examples including compound Inv A-32 
    PNG
    media_image3.png
    169
    253
    media_image3.png
    Greyscale
 (¶ [48]).  Kim teaches the compound of general formula (1) used in an organic EL device can lower the driving voltage of the device and improve the thermal stability and lifetime characteristics (¶ [0152]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the third compound in the Example Device #1 of Adamovich with the compound of Kim shown above, based on the teaching of Kim.  The motivation for doing so would have been to lower the driving voltage of the device and improve the thermal stability and lifetime characteristics, as taught by Kim.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound Inv A-32, because it would have been choosing from the list of specifically exemplified compounds of general formula of Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the emission layer of the device of Adamovich and possessing the benefits described above taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Kim having the benefits, as described above, taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the third compound E1 in the Example Device #1, because it would have been choosing two out of three host compounds that may be triphenylene host compounds as taught by Adamovich, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host compound in the emission layer of the device of Adamovich and possessing the benefits described by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host compound of Kim having the benefits as described above taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound Inv A-32 of Kim corresponds to the claimed compound A-186. 
The compound H2 of Adamovich is a second compound represented by claimed Formula 2 wherein: 
L21 is a C6 arylene group (a phenylene group) and L22 and L23 are not required to be present; 
a21 is 1 and a22 and a23 are not required to be present; 
R21 is RHT and R22 and R23 are not required to be present;
R24 to R26 are each hydrogen;
n21 is 1, and n22 and n23 are each 0; 
the sum of n21, n22, and n23 is 1;
RHT is a group represented by Formula 9;
X91 is a single bond;
X92 is S;
A91 and A92 are each a benzene group;
R91 and R92 are each hydrogen;
b91 is 3;
b92 is 4; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 ("Adamovich") in view of Park KR-20120116282-A ("Park"), see machine translation referred to here ("Park-MT").
Regarding claim 17, Adamovich teaches an organic light emitting device (OLED) of Example Device #1 (¶ [0102]) comprising an anode, a cathode, and an emissive layer, wherein the emissive layer is a four-component emissive layer comprising: compound G1 
    PNG
    media_image1.png
    243
    257
    media_image1.png
    Greyscale
 (FIG. 11) as a phosphorescent dopant; compound H1-2 as a first host compound; compound H2 
    PNG
    media_image2.png
    207
    264
    media_image2.png
    Greyscale
 (FIG. 11) as a second host compound; and compound E1 as a third host compound (¶ [0102]).
Adamovich does not specifically disclose a device as described above comprising a claimed second compound in the emissive layer that is selected from Compounds B-101, B-105 to B-113, B-116 to B-164, B-167, B-168, B-173, B-178 to B-180, B-183, B-186, B-189, B-193, B-195, B-200, B-204, B-205, B-208, B-212, B-213, B-218, B-219, B-222, B-227, B-228, and B-33.  However, Adamovich teaches generally that the second and third host compounds may be triphenylene-containing benzo-fused thiophenes or benzo-fused furans (¶ [0068]) and teaches examples of the second and/or third host (¶ [0068]) including compound 40 
    PNG
    media_image4.png
    229
    361
    media_image4.png
    Greyscale
 (page 23), wherein X is S (¶ [0071], page 25), which corresponds to the claimed Compound B-116.
Therefore, given the general formula and teachings of Adamovich, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the compound H2 in the device of Adamovich with the above compound, because Adamovich teaches the second host compound may suitably be selected as the above.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as second host compound in the emissive layer of the device of Adamovich and possess the benefits taught by Adamovich.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected the above compound, because it would have been choosing from the list of second/third host compounds specifically exemplified by Adamovich, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the third host in the emissive layer of the device of Adamovich and possessing the benefits taught by Adamovich.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the second and/or third triphenylene-containing benzo-fused thiophenes or benzo-fused furans host compounds having the benefits taught by Adamovich in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Adamovich does not specifically disclose a device as described above further comprising a claimed first compound represented by Formula 1 in the emissive layer.  However, Adamovich teaches generally that the second and third host compounds may be triphenylene-containing compound (¶ [0061]).
Park teaches an organic electroluminescent device comprising in a light emitting layer as a host compound a compound of Formula 1 (Park-MT page 9, top) 
    PNG
    media_image5.png
    496
    324
    media_image5.png
    Greyscale
 (Park-MT page 3).  Park teaches specific examples of the host compounds of Formula I including compound 28 
    PNG
    media_image6.png
    151
    334
    media_image6.png
    Greyscale
 (Park-MT page 14, middle).  Park teaches the host compound of Formula I has the benefits of improved light emission efficiency, excellent life characteristics, excellent driving life of the device (Park-MT, bridging pages 2–3, page 12 third paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the third compound in the Example Device #1 of Adamovich with the compound of Park, based on the teaching of Park.  The motivation for doing so would have been to improve light emission efficiency, obtain excellent life characteristics, and obtain excellent driving life of the device, as taught by Park.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound 28, because it would have been choosing from the list of specifically exemplified compounds of general formula of Park, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the emission layer of the device of Adamovich and possessing the benefits described above taught by Park.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound of Park having the benefits, as described above, taught by Park in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the third compound E1 in the Example Device #1, because it would have been choosing two out of three host compounds that may be triphenylene host compounds as taught by Adamovich, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host compound in the emission layer of the device of Adamovich and possessing the benefits described by Park.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the host compound of Park having the benefits as described above taught by Park in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The compound 28 of Park is a first compound represented by claimed Formula 1 wherein: 
L11 is a C6 arylene group (a phenylene group), L12 and L13 are not required to be present; 
a11 is 1 and a12 and a13 are not required to be present; 
R11 is RET and R12 and R13 are not required to be present;
R14 to R16 are each hydrogen; 
n11 is 1, n12 and n13 are each 0; 
the sum of n11, n12, and n13 is 1;
RHT is not required to be present;
RET is (i) a pyrimidinyl group, (ii) a pyrimidinyl group substituted with at least one -N(Q31)(Q32) wherein Q31 and Q32 are each a phenyl and are further substituted such that -N(Q31)(Q32) forms a carbazolyl group, or (iii) a pyrimidinyl group substituted with at least one phenyl group which is further substituted with at least one of a group represented by Formula 9 wherein A91 and A92 are each a benzene group, X91 is S, and X92 is a single bond;
X91 is as described above or not required to be present;
X92 is as described above or not required to be present;
A91 and A92 are as described above or not required to be present;
R91 to R96 are not required to be present;
b91 is not required to be present;
b92 is not required to be present; and
	Q21 to Q23 and Q31 to Q33 are as described above or not required to be present.
The compound 40 where X is S of Adamovich is a second compound that corresponds to the claimed Compound B-116.

Claims 1–8, 11–15, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. US-20140374728-A1 ("Adamovich") in view of Shiga et al. US-20100292450-A1 ("Shiga").
Regarding claim 1–8, 11–15, and 18–20, Adamovich teaches an organic light emitting device (OLED) of Example Device #1 (¶ [0102]) comprising an anode, a cathode, and an emissive layer, wherein the emissive layer is a four-component emissive layer comprising: compound G1 
    PNG
    media_image1.png
    243
    257
    media_image1.png
    Greyscale
 (FIG. 11) as a phosphorescent dopant; compound H1-2 as a first host compound; compound H2 
    PNG
    media_image2.png
    207
    264
    media_image2.png
    Greyscale
 (FIG. 11) as a second host compound; and compound E1 as a third host compound (¶ [0102]).

Adamovich does not specifically disclose a device as described above further comprising a claimed second compound represented by Formula 2 in the emissive layer.  However, Adamovich teaches generally that the second and third host compounds may be triphenylene-containing benzo-fused thiophenes or benzo-fused furans (¶ [0068]) and teaches examples of the second and/or third host (¶ [0068]) including compound 2 
    PNG
    media_image7.png
    230
    355
    media_image7.png
    Greyscale
 (page 15), wherein X is O or S (¶ [0071], page 25).  The compound H2 is a compound 2 wherein X is S.
Therefore, given the general formula and teachings of Adamovich, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the S for O in the compound H2 in the device of Adamovich, because Adamovich teaches the variable may suitably be selected as O.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as second host compound in the emissive layer of the device of Adamovich and possess the benefits taught by Adamovich.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected wherein X is O, because it would have been choosing one out of two options in the formula of compound 2, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the third host in the emissive layer of the device of Adamovich and possessing the benefits taught by Adamovich.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the second and/or third triphenylene-containing benzo-fused thiophenes or benzo-fused furans host compounds having the benefits taught by Adamovich in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich does not specifically disclose a device as described above further comprising a claimed second compound represented by Formula 1 in the emissive layer.  However, Adamovich teaches generally that the second and third host compounds may be triphenylene-containing benzo-fused thiophenes or benzo-fused furans (¶ [0068]) and teaches examples of the second and/or third host (¶ [0068]) including compound 21 
    PNG
    media_image8.png
    212
    462
    media_image8.png
    Greyscale
 (page 17), wherein X is O or S (¶ [0071], page 25).  Adamovich teaches that a combination of benzo-fused thiophenes and triphenylene as hosts in PHOLEDs may be beneficial, specifically they may offer improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage (¶ [0063]).  Adamovich also teaches that a material containing both triphenylene and benzofuran may be advantageously used as emitter host in PHOLEDs, specifically they may offer improved electron stabilization which may improve device stability and efficiency with low voltage (¶ [0064]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the third host in the emissive layer of Example Device #1 with a triphenylene-containing benzo-fused thiophene or benzo-fused furan, based on the teaching of Adamovich.  The motivation for doing so would have been to improve device performance in terms of lifetime, efficiency and low voltage or improve electron stabilization which may improve device stability and efficiency with low voltage, as taught by Adamovich.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically selected compound 21, because it would have been choosing from the list of second and/or third triphenylene-containing benzo-fused thiophenes or benzo-fused furans host compounds specifically exemplified by Adamovich, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the third host in the emissive layer of the device of Adamovich and possessing the benefits taught by Adamovich.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the second and/or third triphenylene-containing benzo-fused thiophenes or benzo-fused furans host compounds having the benefits taught by Adamovich in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Adamovich does not specifically disclose a device as described above wherein in the compound 21, the pyridine ring is substituted with a quinoline, isoquinoline, quinoxaline, or carbazole.  However, Adamovich teaches the compounds taught may also offer improved film formation in the device as fabricated by both vapor deposition and solution processing methods, in particular, materials offering improved fabrication have a central pyridine ring to which the benzo-fused thiophene and triphenylene, or benzofuran and triphenylene, are attached.  Adamovich teaches that the improved film formation is believed to be a result of the combination of polar and non-polar rings in the compound (¶ [0067]).
Shiga teaches an organic dye with high solubility in nonpolar solvents (¶ [0017]) comprising a connecting group joining two moieties of the compound (¶ [0018]).  Shiga teaches that the connecting group may be any connecting group which does not reduce solubility in aliphatic hydrocarbon solvents which includes divalent lowly polar aromatic groups (¶ [0019]).  Shiga teaches that examples of the lowly polar aromatic groups include a pyridine ring, a quinoline ring, isoquinoline ring, quinoxaline ring, carbazole ring, among others (¶ [0020]).  Therefore, Shiga teaches that pyridine and quinoline, isoquinoline, and quinoxaline are known polar rings used as connecting groups in organic compounds.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine ring in compound 21 of Adamovich with one of a quinoline ring, isoquinoline ring, or quinoxaline ring, because Shiga teaches that both pyridine and quinoline, isoquinoline, and quinoxaline are known polar rings used as connecting groups in organic compounds.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host material in the light emitting layer of the device of Adamovich and possess the benefits of  improved film formation is believed to be a result of the combination of polar and non-polar rings in the compound taught by Adamovich.  See MPEP 2143.I.(B).

The modified device of Adamovich in view of Shiga meets the limitations of claims 1–8, 11–15, and 18–20.

The modified compound 21 is a first compound represented by claimed Formula 1 wherein: 
L11 is a C6 arylene group (a phenylene group) and L12 and L13 are not required to be present; 
L21 to L23 are not required to be present;
a11 is 1 and a12, a13, and a12 to a23 are not required to be present; 
R11 is RET and R12 and R13 are not required to be present;
R21 to R23 are not required to be present;
R14 to R16 are each hydrogen; 
R24 to R26 are not required to be present;
n11 is 1, n12 and n13 are each 0, and n21 to n23 are not required to be present; 
the sum of n11, n12, and n13 is 1;
the sum of n21, n22, and n23 is not required to be present;
RHT is not required to be present;
RET is a group represented by one of Formulae 7-11 to 7-23 and 7-27;
R71 is a group represented by Formula 10-4 or Formula 10-8;
such that (i) in one of Formulae 7-11 to 7-23 and 7-27 exactly one of R73 or R74 is a group represented by Formula 10-4 or Formula 10-8;
b71 is not required to be present;
b72 is not required to be present;
b73 is 1;
b74 is 1;
b75 is not required to be present;
Q21 to Q23 and Q31 to Q33 are not required to be present;
X91 is not required to be present;
X92 is not required to be present;
A91 and A92 are not required to be present;
R91 to R96 are not required to be present;
b91 is not required to be present;
b92 is not required to be present; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.
The modified compound H2 is a second compound represented by claimed Formula 2 wherein: 
L11 to L13 are not required to be present;
L21 is a C6 arylene group (a phenylene group) and L22 and L23 are not required to be present; 
a11 to a13 are not required to be present, and a21 is 1 and a22 and a23 are not required to be present; 
R11 to R13 are not required to be present;
R21 is RHT and R22 and R23 are not required to be present;
R14 to R16 are not required to be present; 
R24 to R26 are each hydrogen;
n11 to n13 are not required to be present, n21 is 1, and n22 and n23 are each 0; 
the sum of n11, n12, and n13 is not required to be present;
the sum of n21, n22, and n23 is 1;
RHT is a group represented by Formula 9;
RET is not required to be present;
X91 is a single bond;
X92 is O;
A91 and A92 are each a benzene group;
R91 and R92 are each hydrogen, and R93 to R96 are not required to be present;
b91 is 3;
b92 is 4; and
Q1 to Q3, Q21 to Q23, and Q31 to Q33 are not required to be present.
The emission layer comprises compound GD which is an organometallic complex represented by Formula 401 wherein: 
M is iridium (Ir); 
L401 is a ligand represented by Formula 402, and xc1 is 2; 
L402 is an organic ligand, and xc2 is 1; 
X401 is carbon, X402 is nitrogen, and X403, and X404 are each carbon; 
X401 and X403 are linked via a double bond and X402 and X404 are linked via a single bond; 
A401 is a C6 carbocyclic group (a benzene group) and A402 is a C5 heterocyclic group (a pyridine group); 
X405 is a single bond; 
X406 is a single bond; 
R401 and R402 are each hydrogen; 
xc11 and xc12 are each 4; and
	* and *' in Formula 402 each indicated a binding site to M in Formula 401.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/E.M.D./Examiner, Art Unit 1786